STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 10, 2017
               Plaintiff-Appellee,

v                                                                   No. 333126
                                                                    Calhoun Circuit Court
SHERI LYNN WILSON,                                                  LC No. 2015-003596-FH

               Defendant-Appellant.


Before: CAVANAGH, P.J., and METER and M. J. KELLY, JJ.

PER CURIAM.

       Defendant appeals by right her jury convictions of possession with intent to deliver
cocaine, MCL 333.7401(2)(a)(ii) (450 grams or more, but less than 1,000 grams), possession of a
firearm during commission of a felony (felony-firearm), MCL 750.227b, and possession of
marijuana, MCL 333.7403(2)(d). We affirm.

        Following a tip from a confidential informant, the police set up surveillance along an
interstate highway to look for a black, newer model Lincoln rental car. Detective Sergeant Ray
Durham, assigned to the South West Enforcement Team (SWET), testified that the purpose of
the surveillance was to locate defendant and determine if she was transporting narcotics.
Durham contacted Michigan State Police Trooper James Gochanour and requested that he
perform a traffic stop of defendant’s vehicle. Gochanour testified that he saw defendant’s
vehicle driving unsafely close behind a semi-truck, and then observed the vehicle change from
the right lane to the left lane without using a turn signal. He conducted a traffic stop based on
these observed violations.

        Gochanour approached the vehicle and asked defendant, who was in the driver’s seat, to
produce her license and the vehicle registration. Defendant immediately informed Gochanour
that she had a gun on her person, and then provided him with her concealed pistol license, her
driver’s license, and the vehicle’s rental agreement. When Gochanour discovered the gun was
not registered, he asked defendant if there were any other firearms, narcotics, or anything illegal
in her vehicle, and defendant said that there was not. When Gochanour asked defendant if there
was any personal-use marijuana in the car, defendant stated that she had some marijuana inside a
container near the “stick.” Gochanour and his partner conducted a search of the interior of the
vehicle and found marijuana in a container, as well as two duct-taped packages in yellow
shopping bags that were inside defendant’s purse. Laboratory analysis determined that one of

                                                -1-
these three containers held 495.4 grams of cocaine, another held 0.05 grams of cocaine, and the
third held 6.9 grams of marijuana.

        On appeal, defendant argues that her extended detention following a traffic stop was
unreasonable and in violation of her constitutional rights. We review this unpreserved claim of
constitutional error for plain error affecting substantial rights. See People v Carines, 460 Mich
750, 764-765; 597 NW2d 130 (1999).

        “The Fourth Amendment of the United States Constitution and article 1, § 11 of the
Michigan Constitution protect against unreasonable searches and seizures.” People v Barbarich,
291 Mich App 468, 472; 807 NW2d 56 (2011). Stopping a vehicle and detaining its occupants
constitutes a seizure. People v Armendarez, 188 Mich App 61, 69; 468 NW2d 893 (1991). But
“[a] traffic stop is reasonable as long as the driver is detained only for the purpose of allowing an
officer to ask reasonable questions concerning the violation of law and its context for a
reasonable period.” People v Williams, 472 Mich 308, 315; 696 NW2d 636 (2005). “The
determination whether a traffic stop is reasonable must necessarily take into account the evolving
circumstances with which the officer is faced,” and “when a traffic stop reveals a new set of
circumstances, an officer is justified in extending the detention long enough to resolve the
suspicion raised.” Id. Further, to establish that a subsequent search of the vehicle complied with
the Fourth Amendment under the motor vehicle exception to the warrant requirement, the police
must show that “probable cause to support the search exists.” People v Kazmierczak, 461 Mich
411, 418-419; 605 NW2d 667 (2000). If probable cause exists to believe that the vehicle
contains contraband, the ability to search extends to closed containers that might conceal the
object of the search. Id. at 422.

         In this case, defendant does not challenge the basis for the initial traffic stop but argues
that after she gave Gochanour her gun, further investigation was not warranted and the extended
detention was not justified. But Gochanour determined that the gun was not registered—a
discovery which constituted an evolving circumstance that justified his decision to extend the
time of the detention. See Williams, 472 Mich at 315. Gochanour was also justified in asking
defendant questions in order to “resolve the suspicion raised” from finding the unregistered gun,
id., including whether she had any other firearms, narcotics, or anything illegal in the vehicle.
When Gochanour specifically asked defendant if she had any personal-use marijuana in the car,
she said that she did. Although this question did not pertain directly to the discovery of the
unregistered gun, it stems from and clarifies Gochanour’s legitimate question on whether
defendant had any other firearms, narcotics, or anything illegal in the vehicle. In other words,
once the situation advanced beyond the circumstances of the traffic stop, Gochanour was
justified in seeking additional information about those evolving circumstances. See id. And
after defendant admitted to having marijuana in her vehicle, the police had probable cause to
search areas in the vehicle where marijuana likely would be concealed, including defendant’s
purse which was inside her car. See Kazmierczak, 461 Mich at 418-419, 422. Because the
traffic stop was reasonable and the search was supported by probable cause, defendant’s
argument that the drugs recovered and her subsequent comments to the police were fruit of the
poisonous tree is without merit. Accordingly, plain error was not established. Moreover,
defendant’s ineffective assistance of counsel claim premised on the failure to file a motion to



                                                -2-
suppress the evidence recovered from the traffic stop also fails because counsel is not required to
file a futile motion. See People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010).

       Affirmed.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Patrick M. Meter
                                                            /s/ Michael J. Kelly




                                                -3-